 
 
II 
109th CONGRESS 2d Session 
S. 3919 
IN THE SENATE OF THE UNITED STATES 
 
September 21, 2006 
Mr. Kerry introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship 
 
A BILL 
To assist small business concerns in complying with the Sarbanes-Oxley Act of 2002. 
 
 
1.Short titleThis Act may be cited as the Small Business Sarbanes-Oxley Compliance Assistance Act of 2006. 
2.DefinitionsIn this Act— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; 
(2)the term Commission means the Securities and Exchange Commission; 
(3)the terms issuer and securities have the same meanings as in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); 
(4)the term qualified small public company means a small business concern that has either registered or applied for registration under either the Securities Act of 1933 (15 U.S.C. 77a et seq.) or the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) and is considered a non-accelerated filer under rule 12b–2 of the Commission; 
(5)the term small business concern has the same meaning as in section 3 of the Small Business Act (15 U.S.C. 632); and 
(6)the term task force means the task force established under section 4(a). 
3.Grants 
(a)In generalThe Administrator may make grants to qualified small public companies and small business concerns for the costs of compliance with the Sarbanes-Oxley Act of 2002 (Public Law 107–204; 116 Stat. 745), subject to such rules as the Administrator may establish. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Administration to carry out this section $5,000,000 for each of fiscal years 2007 through 2011. 
4.Task force 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Chief Counsel for Advocacy of the Administration shall establish a task force regarding compliance with the Sarbanes-Oxley Act of 2002 (Public Law 107–204; 116 Stat. 745) by small public companies. 
(b)MembersThe task force shall include officials from the Commission and appropriate bank regulatory agencies. 
(c)Report 
(1)In generalNot later than 6 months after the date of enactment of this Act, and every 2 years thereafter, the task force shall submit to Congress a report regarding how to assist small public companies in complying with the Sarbanes-Oxley Act of 2002. 
(2)Consideration of rulesIn preparing a report under paragraph (1), the task force shall take into account any rules issued by the Commission providing additional guidance for small business concerns regarding financial reporting. 
(3)ContentsEach report submitted under paragraph (1) shall— 
(A)evaluate upgrades or technological alternatives to the Electronic Data Gathering Analysis Retrieval System of the Commission for small public companies, so that such companies may submit required filings to the Commission without the need for third party intervention; 
(B)describe ways of reducing inefficiencies relating to filings by small public companies with the Commission and other Federal agencies; and 
(C)evaluate— 
(i)the feasibility of synchronizing filing requirements for small public companies involving substantially similar information, including financial statements; 
(ii)whether the Commission and appropriate bank regulatory agencies should commit additional resources and professional staff to assist small public companies; 
(iii)whether the Commission should publish guidance on reporting and legal requirements aimed at assisting smaller companies; and 
(iv)the feasibility of extending incorporation by reference privileges to other Government filings containing substantially equivalent information. 
 
